Citation Nr: 1710899	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  04-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include pulmonary fibrosis, chronic obstructive pulmonary disease (COPD), emphysema and pulmonary hypertension, to include as due to or as a consequence of participation in Project 112, while on active duty.

2.  Entitlement to service connection for a thyroid disorder, to include hypothyroidism, to include as due to or as a consequence of participation in Project 112, while on active duty.

3.  Entitlement to service connection for a larynx disorder, to include chronic laryngitis, to include as due to or as a consequence of participation in Project 112, while on active duty.

4.  Entitlement to service connection for hypertension, to include as due to or as a consequence of participation in Project 112, while on active duty.



REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to February 1966.

This appeal to the Board of Veterans Appeals (Board) is from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Louis, Missouri, which denied service connection for a lung condition claimed as COPD, asthma, emphysema, and chronic bronchitis), a thyroid condition, hypertension, and a chronic larynx condition.

The Veteran testified at a hearing at the RO in September 2007, before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing is associated with the claims file.

In February 2008, the Board denied the Veteran's service connection claims for a lung disorder, a thyroid disorder, a larynx disorder, and hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court).  In August 2009, the CAVC vacated the Board's decision and remanded these issues to the Board pursuant to the August 2009 joint motion for partial remand (JMR).  Accordingly, in October 2009, December 2011, April 2013 and July 2014, the Board remanded the claims to the Appeals Management Center for further evidentiary development and consideration.  The issues are once again before the Board.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran was a participant in Operation ELK HUNT, which was part of
Project 112 during which he was exposed to VX and modified VX nerve agents.

2.  The evidence does not show that the Veteran was exposed to mustard gas, radiation or herbicides while on active duty.

3.  A lung disorder was not present during active duty or for years thereafter, and is not etiologically related to active military service.

4.  A thyroid disorder was not present during active duty or for years thereafter, and is not etiologically related to active military service.

5.  A larynx disorder was not present during active duty or for years thereafter, and is not etiologically related to active military service

6.  Hypertension was not present during active duty or for years thereafter, and is not etiologically related to active military service.

CONCLUSIONS OF LAW

1.  A lung disorder was not incurred or aggravated during active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316 (2016).

2.  A thyroid disorder was not incurred or aggravated during active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316 (2016).

3.  A larynx disorder was not incurred or aggravated during active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316 (2016).

4.  Hypertension was not incurred or aggravated during active duty, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.316 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  The Board remanded the appeal in April 2013 and July 2014 to obtain any additional evidence available regarding the Veteran's alleged exposures during Operation Elk Hunt.  As noted below, the RO finally received a response to its request in 2016.  The evidence obtained is associated with the claims file.  The Veteran has not indicated that there are other VA or non-VA records that need to be obtained.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic disabilities, including hypertension, to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As the Veteran's claim is based on herbicide exposure during service in Vietnam, the provisions of 38 U.S.C.A. § 1116(a) (West 2014) and 38 C.F.R. § 3.309(e) (2016) are applicable.  Such provisions provide for presumptive service connection on the basis of herbicide exposure for specified diseases manifested to a degree of 10 percent or more within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  It also provides presumptive service connection on the basis of herbicide exposure for each additional disease that the Secretary determines in regulations prescribed under this section warrants a presumption of service-connection by reason of having a positive association with exposure to an herbicide agent, and that becomes manifest within the period (if any) prescribed in such regulations in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 

Whenever the Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease for the purposes of this section.  38 U.S.C.A. § 116(b)(1). 

In making determinations for the purpose of this subsection, the Secretary shall take into account (A) reports received by the Secretary from the National Academy of Sciences under section 3 of the Agent Orange Act of 1991 [note to this section], and (B) all other sound medical and scientific information and analyses available to the Secretary.  In evaluating any study for the purpose of making such determinations, the Secretary shall take into consideration whether the results are statistically significant, are capable of replication, and withstand peer review.  38 U.S.C.A. § 1116(b)(2). 
The diseases presumed to be associated with herbicide exposure include: chloracne or other acneform diseases consistent with chloracne, type 2 diabetes (also known as type II diabetes or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. 
§ 3.309(e). 

An association between the occurrence of a disease in humans and exposure to an herbicide agent shall be considered to be positive for the purposes of this section if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  38 U.S.C.A. § 1116(b)(3).

Under the governing regulation pertaining to exposure to mustard gas, service connection is warranted if the veteran has experienced (1) Full body exposure (2) to the specified vesicant agent, (3) during active military service, and (4) has subsequently developed certain specified conditions (including chronic conjunctivitis, keratitis, corneal opacities, scar formation, nasopharyngeal cancer, laryngeal cancer, lung cancer except mesothelioma), squamous cell carcinoma, or a chronic form of laryngitis, bronchitis, emphysema, asthma or chronic obstructive pulmonary disease or acute nonlymphocytic leukemia).  38 C F R § 3.316.

Service connection for cancer which is claimed to be attributable to ionizing radiation exposure during service can be accomplished in three different ways.  First, there are [specific] types of cancer which will be presumptively service connected.  38 U.S.C.A. § 1112(c).  Second, 38 C F R § 3.311(b) provides a list of "radiogenic diseases" which will be service connected provided that certain conditions specified in that regulation are met.  Third, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task which "includes the difficult burden of tracing causation to a condition or event during service."  Rucker v. Brown, 10 Vet. App. 67, 71 1997) (citing Ramey v. Brown, 9 Vet. App. 40, 44 1996), Combee v. Brown, 34 F.3d 1039, 1043 (Fed Cir 1994)).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  "Radiation risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device, the occupation of Hiroshima or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946, internment as a prisoner of war in Japan that resulted in an opportunity for exposure to ionizing radiation comparable to that of veterans who were in the occupation forces of Hiroshima or Nagasaki during the period August 6, 1945, to July 1, 1946, or certain service on the grounds of gaseous diffusion plants located in Paducah, Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee, or, in certain circumstances, service on Amchitka Island, Alaska.  See 38 C.F.R. § 3 309(d)(3)(n).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran contends that his currently diagnosed lung disorder, thyroid disorder, larynx disorder and hypertension are the result of exposure to chemical, biological and radioactive substances while participating in Operation ELK HUNT during active duty.  ELK HUNT was part of Project 112.

Service personnel records and a January 2004 letter from VA confirm that the
Veteran was a participant in Project 112 testing and specifically, part of the ELK
HUNT tests.  The Veteran participated in Project ELK HUNT from June 1964 to
September 1964 as a decontamination specialist.  

In 2002, the Department of Defense (DoD) released information on Project 112 and
Shipboard Hazard and Defense (SHAD).  That information noted that DoD
conducted various tests on animals to determine the effectiveness of shipboard
detection and protective measures against chemical and biological threats, the
protective measures taken against chemical and biological warfare agents, and to
determine the potential risk to American forces posed by these agents.  The
materials used for testing included biological warfare agent stimulants, chemical
warfare agents, chemical warfare agent stimulants, and various chemical
decontaminants.

DoD further admitted that it had released several toxins, such as VX and sarin, and
that it had conducted studies on the exposed individuals.  Much of the information
surrounding Project 112 remains classified, but various directives have been issued,
which delineate the many substances used as part of the testing program, to include
but not limited to, coxiella burnetii, pasteurella (now renamed francisella) tularensis; biological and chemical warfare agent simulants including bacillus
globign; E. coli and serratia marcescens; chemical warfare agents such as sarin, and
VX; chemical warfare agent simulants such as methylactoacetate and sulfue
dioxide; and tracer materials such as zinc cadmium sulfide; and various chemical
decontaminants including beta propiolactone, ethyl alcohol, llysol, peracetic acid,
potassium hydroxide, sodium hydroxide and sodium hypochlorite.  Information
specific to the ELK HUNT tests indicate that ELK HUNT, Phase I, involved
standard and modified VX nerve agent and ELK HUNT, Phase II, involved the use
of standard VX nerve agent.

In response to the Board's previous remands, the RO contacted Edgewood Chemical and Biological Center Tech Library and the Army historian previously contacted in October 2013 in an attempt to obtain information regarding what chemical agents participants were potentially exposed to during Phase I of Operation Elk Hunt, conducted in the vicinity of Fort Greely, Alaska, from July 3, 1964 to August 15, 1964.  The evidence obtained is redundant of the evidence already of record, which indicates that although VX nerve agents were used, there is no evidence that mustard gas or Agent Orange was used during the testing that took place during operation Elk Hunt.  See November 2015 statement from the Edgewood Chemical and Biological Center; May 2004 GAO Report to the Senate and House Committees on Armed Services; SHAD Fact Sheet from the Special Assistant to the Under Secretary of Defense (Personnel and Readiness) for Gulf War Illnesses, Medical Readiness and Military Deployments; Fact Sheet on Elk Hunt, Phase I from the Office of the Assistant Secretary of Defense (Health Affairs) Deployment Health Support Directorate; and Fact Sheet on Elk Hunt, Phase II from the Office of the Assistant Secretary of Defense (Health Affairs) Deployment Health Support Directorate.

Mustard Gas Exposure

In support of this allegation that he was exposed to mustard gas, the Veteran has submitted a statement from a person with whom he served during Project 112.  In August 2006, C. M. H., Jr. wrote that he was assigned to ELK HUNT, during which he worked with VX and VX modified, mustard agent and biological weapons.  The author reported that, after testing was conducted, he had to launder his own clothes, which were worn while testing.  The Board finds that, even when read in the light most favorable to the appellant, this record does not indicate that the Veteran was subjected to full body exposure of mustard gas.  There was no indication in the letter as to the amount of mustard gas which the author was reportedly exposed to, the nature of the exposure, or the duration.  To the extent that it can be read into the letter that the author's exposure to mustard gas was the result of washing contaminated clothes, the Board believes this level of exposure is not full body exposure.  It does not indicate that the Veteran received full body exposure to mustard gas.

Outweighing the positive evidence in support of the Veteran's allegation of
exposure to mustard gas are the official records associated with the ELK HUNT
testing.  As noted above, the ELK HUNT series of tests involved the use of VX and
modified VX nerve agents.  There is no indication in the official records that
mustard gas testing was conducted during this test series.  The Board places greater
probative weight on the official records of the ELK HUNT tests, which do not
indicate that mustard gas was used in those series of tests.  While there is an aspect
of national security which looms over this case, it appears that the government has
been forthcoming about the nature of the substances tested during Project 112/SHAD.  It is not apparent to the Board why DoD would fail to list mustard gas
as being tested during ELK HUNT if, in fact, this was actually used during this test
series.  Furthermore, in May 2003, the DoD wrote that a search of records at the
U.S. Army Medical Research Institute of Chemical Defense failed to find any
documents to support the Veteran's claim of possible mustard gas exposure.  The
military's own data base of general mustard gas testing fails to document the Veteran's participation in such testing.

As there is no evidence of the Veteran having had full body exposure of mustard gas during active duty, service connection on a presumptive basis for such exposure is not warranted.  38 C.F.R. § 3.316.

Radiation Exposure

The Veteran also claims that he was exposed to radiation as a result of his proximity to a small nuclear reactor while participating in ELK HUNT.  

The Veteran does not meet the definition of a "radiation-exposed veteran' as he is not shown to have qualifying service as discussed at 38 C.F.R. § 3.309(d)(3)(ii).  The Board further notes that the Veteran has not been diagnosed with any of the pertinent cancers that warrant presumptive service connection as listed at 38 U.S.C.A. § 1112(c)(2)(A-P).  See also 38 C.F.R. §§ 3.309(d), 3.311(b)(2) and (3).  In any event, as previously stated the Veteran is not shown to have participated in a radiation risk activity for the purposes of such presumptions.  Accordingly, service connection for any of the claimed disabilities is not warranted under 38 U.S.C.A. § 1112(c).  See Rucker,10 Vet. App. at 71, 38 C.F.R. § 3.309(d).

Other than the Veteran's own allegations, there is no evidence of record which demonstrates that he was exposed to radiation while serving on active duty.  The official documentation associated with ELK HUNT does not mention the presence of radioactive materials or the presence of a nuclear reactor.  The Board places greater probative weight on the official records associated with the ELK HUNT testing, which set out the substances tested during this project.  Radioactive materials were not listed as being used during the ELK HUNT tests.  As such, the Board finds that service connection is not warranted for any of the disabilities on appeal as a result of the Veteran's alleged exposure to radiation while on active duty.

Herbicide Exposure

The service personnel records do not indicate in any way that the Veteran served in the Republic of Vietnam during the pertinent time period and the Veteran has not alleged such service.  Other than his own unsubstantiated allegation, there is no evidence of record indicating that the Veteran was exposed to any herbicides while on active duty.  None of the official records associated with ELK HUNT indicate in any way that herbicides were used or tested.  Furthermore, there is no competent evidence of record indicating that the Veteran has any of the disabilities listed under 38 C.F.R. § 3.309(e).  The veteran has not submitted any competent evidence which links any disability on appeal to his exposure to herbicides while on active duty. 

As there is no evidence that the Veteran was exposed to herbicides during active duty, service connection is not warranted for any of the disabilities on appeal based on exposure to herbicides.  


Nerve Gas Exposure

As noted above, the evidence of record documents the Veteran's participation in Project 112 testing in the ELK HUNT series of tests.  Official records document that the Veteran was exposed to VX and modified VX nerve gas.  However, there is no probative medical evidence of record indicating that any of the Veteran's claimed disabilities (COPD, hypothyroidism, larynx disorder or hypertension) were caused or aggravated by this exposure to nerve gas in service.  

The Veteran was afforded VA examinations in May 2006 in response to his claims.  

The report of a May 2006 VA respiratory examination reveals the Veteran reported he developed onset of respiratory symptoms including shortness of breath in approximately 1967 or early 1968.  While initially intermittent, the symptoms eventually became chronic.  The examiner indicated that he knew the Veteran had exposure to VX nerve agents and modified VX nerve agents while participating in Project 112-SHAD.  After a review of the claims file and physical examination of the Veteran, a diagnosis of COPD was made.  Clinical records were referenced as indicating that the Veteran had a long history of cigarette smoking.  The examiner opined that the long history of tobacco use was the most likely factor as the cause of the COPD.  The examiner also found that the Veteran's exposure as a result of participation in Project 112 SHAD would not be at least as likely as not responsible for the disability.  In rendering this conclusion, the examiner noted that Department of Defense reports were referenced as indicating that no veteran was known to have become acutely ill from exposures during the testing.  It was also noted that a VA Health Utilization Review demonstrated that no diagnosis stood out among Project 112-SHAD veterans.

During the May 2006 VA endocrine disease examination, the Veteran reported that he was first diagnosed as having hypothyroidism in 1996.  Based on his review of the claims file and a physical examination of the Veteran, the examiner found that the Veteran had hypothyroidism, which was well controlled on current medications.  The examiner found that he could not link the disability to the Veteran's participation in Project 112-SHAD without resorting to speculation.

On examination for his claimed thyroid disorder, the Veteran reported that he developed a hoarseness with loss of voice beginning in 1970 or the early 1980s.  The symptoms increased with time.  The examiner found that the Veteran had chronic laryngitis, and opined that the laryngitis was as likely as not related to factors which included the Veteran's long history of smoking.  The examiner determined that it was not likely related to the Veteran's participation in Project 112 SHAD.  The examiner cited to his review of the literature, which indicated that there was no specific diagnosis standing out among Project 112 SHAD veterans.  The examiner also observed that a long history of smoking is a known causative factor for laryngitis type symptoms.

During his May 2006 VA hypertension examination, the Veteran reported that he was first diagnosed as having hypertension in 1996.  Based on his review of the claims file and a physical examination of the Veteran, the examiner determined that the Veteran had hypertension, which developed in approximately 1996, and opined that the Veteran's participation in Project 112 SHAD was not likely responsible for the hypertension.  Instead, he concluded that the more likely etiology for the disability included other factors, such as the Veteran's long history of cigarette smoking.

In May 2006, C. V. D., an Environmental Scientist, wrote a letter setting out the conditions he worked in while participating in Project 112 SHAD, and opined that the Veteran was exposed to low doses of nerve agent on an ongoing or regular basis.  Part of the author's opinion was based on his own personal participation in decontamination training while in the military.

In September 2007, C. V. D. wrote that he had been granted service connection for COPD as a result of exposure to toxic indoor and outdoor air quality at Fort Wainwright and that he also served with the 171 Infantry Brigade, but he did not personally know the Veteran.  The author wrote that there was ample literature from EPA OSHA NIH, the Mayo Clinic and others confirming the causative effects of the type of exposure they underwent during active duty and the connection to respiratory, pulmonary and lung diseases.  He alleged that the medical records from his unit were misfiled.

The Board finds that the letters from C. V. D. do not provide competent nexus evidence between a current disability and the Veteran's active duty service, including participation in Project 112.  The fact that the Veteran was exposed to VX and modified VX nerve agents is already of record.  The fact that the author was granted service connection for COPD due to the air quality at Fort Wainright does not set a precedent for the current decision.  While the author noted that there was ample literature to support the appellant's claim, the author did not specifically set out any of this literature.  There is no way for the Board to determine the probative weight of the alleged evidence.  There is no evidence to support C. V. D.'s allegation that the medical records from his unit were misfiled.

In a September 2009 statement, the Veteran's private physician, I. A., M.D., noted that he had been treating the Veteran since 2006 for multiple chronic medical conditions, including COPD, hypertension, hypothyroidism and chronic laryngitis.  He noted the Veteran's reports of participating in Phase 1 of Operation ELK HUNT and having duties as a decontamination specialist, responsible for washing and drying the rubber suits, gloves and boots after tests were conducted.  He noted that after reviewing documents submitted by the Veteran, it was his opinion that the Veteran likely had full body exposure to chemical nerve agents VX and GB, as well as HD (Mustard Gas) and Tularemia.  The Board notes that Dr. I. A. did not indicate that he had reviewed the entire claims file prior to rendering his opinion and his opinion appears to be based solely on a history provided by the Veteran.  Furthermore, the doctor does not indicate that the Veteran's diagnosed disorders were caused or aggravated by his claimed exposure to nerve agents and mustard gas in service.  For these reasons, the Board finds that Dr. I.A.'s opinion lacks probative value.

The Veteran was afforded a VA examination for his claimed disabilities in July 2010 by a VA nurse practitioner (NP).  He was diagnosed with hypothyroidism-controlled, essential hypertension, severe COPD and a pharynx, larynx condition-chronic hoarseness.  The examiner also noted that the Veteran's hoarseness was worse with gastroesophageal reflux disease (GERD).  He reported being first diagnosed with the disorders in the 1980's during a doctor's visit after not having seen a doctor in many years.  With regard to his COPD, he also reported that while in Alaska he had problems with asthma with cold air, and that he finally stopped smoking in 1998.

The NP opined that it was less likely than not that the diagnosed disorders were caused by or a result of exposure to chemicals or Agent Orange in service.  Her rationale was that as the medical literature overwhelmingly supports that COPD is caused by smoking, the Veteran's COPD was caused by smoking.  She also noted that chronic laryngitis due to GERD can be caused and aggravated by smoking, and that chronic laryngitis, hypothyroidism and hypertension are not known consequences of exposure to chemicals.  The examiner also noted that the Veteran had a positive family history for hypertension and that the hypertension was more likely related to his family history of the disease.  She concluded further that the Veteran's COPD, GERD and chronic laryngitis were more likely a result of his long history of smoking and his hypothyroidism was idiopathic.  In addition, the examiner concluded that there was not adequate medical evidence to suggest or prove a connection between the claimed conditions and claimed exposure to chemicals in 1964 when the Veteran worked for many years in maintenance, construction and in a saw mill and all of those jobs had exposures as well.  The examination was co-signed by a medical doctor; however, it was determined that the NP actually conducted the examination and proffered the opinion.  As the examination for these complex issues was not conducted by a medical doctor, the Board finds that the examination is inadequate for evaluation purposes.

The medical doctor who signed off on the July 2010 examination proffered an addendum opinion in April 2011.  It was noted that the Veteran was an ex-smoker, but he had a past history of smoking 1 pack per day for 36 years.  It was also noted that post-service, the Veteran worked for a company making battery cases for bombs for two years, worked for a sawmill for two years, was a machine shop operator and worked construction.  It was also noted that he had one daughter and three grandchildren with thyroid problems.  He was diagnosed with COPD, GERD, essential hypertension and hypothyroidism, among other disorders.  The examiner gave a negative nexus opinion with regard to hypothyroidism only, noting that hypothyroidism is a common condition in the general population and the Veteran had a strong family history for the disorder.  Furthermore, while the doctor considered the Veteran's reported exposure to V/X nerve agent, he based the opinion on the inaccurate premise that the Veteran wore protective clothing and gas masks while working as a decontamination specialist during his participation in Project ELK HUNT.  The record reflects that the Veteran has reported that he wore no such protective gear and he has submitted pictures showing him handling contaminated uniforms wearing no shirt.  Therefore, the April 2011 VA opinion is also inadequate for evaluation purposes.

In a June 2012 addendum opinion, a VA physician's assistant (PA) opined that it was less likely than not that the Veteran's lung disorder, thyroid disorder, larynx disorder or essential hypertension were related to any of his claimed exposures.  In rendering his opinion, the PA noted that the Veteran was a machinist throughout his life and it was as likely as not that the fumes that he may have breathed while being a machinist may have caused his disorders.  He provided no rationale for these conclusions, and therefore, the opinion also lacks probative value.

The Veteran was afforded another VA examination in October 2012 by the VA PA who submitted the June 2012 addendum opinion.  The PA repeated the opinion and rationale from the July 2010 VA examination.  Again, this opinion was not proffered by a medical doctor and, therefore, lacks probative value.

The Veteran submitted a December 2012 independent medical opinion from C. B., M.D.  Dr. C.B. concluded that the Veteran had end-stage lung disease and pulmonary hypertension as a result of his exposure to V/X nerve agent.  To support his contention, he cites to a medical treatise on exposure to mustard gas.  He also noted that the Veteran's hypertension was pulmonary, meaning that the Veteran's lung capacity pressure is higher than normal and was due to his pulmonary fibrosis as the small blood is occluded due to the fibrosis.  He noted that the Veteran had been treated for ongoing COPD/asthma, and as a consequence, suffered from pulmonary hypertension.  He stated that the Veteran had "chemical lung," but did not include a definition for such diagnosis or any objective testing to support this assertion.  He noted that while the Veteran's past use of cigarettes would be expected to cause an obstructive type lung disease process, the Veteran had current restrictive disease.  Although Dr. C.B. indicated that he based his conclusions, in part, on medical imaging, there are no clinical findings or pulmonary function testing to verify the accuracy of the diagnosis of pulmonary hypertension or the claim that the Veteran's lung disorders are restrictive in nature.  Furthermore, a review of the record revealed that pulmonary hypertension had not been diagnosed prior to Dr. C.B.'s opinion and it was unclear whether the Veteran's lung disorders were restrictive in nature, particularly in light of the fact that the Veteran had been diagnosed with COPD.  For these reasons, the Board cannot rely on Dr. C.B.'s opinion to grant the Veteran's claims.  

As such, the Board remanded the appeal for additional examinations and another medical opinion from a VA medical doctor.  The examinations were conducted in March 2016 and the requested opinion was submitted in May 2016.  

The examiner opined that the essential hypertension, diagnosed and treated since 2002, was less likely than not related to any activities, care or environmental/toxic exposures in service.  His rationale was that there was no documentation of hypertension in the service treatment records, and the onset of hypertension more than three decades after possible Project 112 exposures makes any causal nexus highly unlikely.  The examiner noted further that there are no other known environmental agents or even drugs, which are recognized as capable of causing hypertension after such long latency.  He opined instead that it is more likely that the Veteran's hypertension is related to other post-service factors, including male sex, advancing age, weight gain, diabetes and/or hereditary factors.  

With regard to the claimed lung disorder, the examiner, a Board Certified pulmonologist, opined that there is no current or past history or diagnosis of pulmonary fibrosis.  In rendering this opinion, the examiner noted that there is no post-service medical evidence documenting a current or past diagnosis of pulmonary fibrosis.  In this regard, multiple VA radiology reports from 2005 to 2012 (including a March 2005 chest CT scan) are all silent for any evidence of any generalized pulmonary fibrosis pattern, and on the contrary, all consistently describe changes of COPD/emphysema, and also the same asymptomatic minimal calcified granulomatous scarring (scattered calcified lung and hilar lymph node densities) which were noted even in the January 1966 Army discharge examination, consistent with residuals commonly seen then from a likely past viral or histoplasma or tuberculosis infection of no consequence, and always asymptomatic.  The examiner also noted that the March 2016 respiratory examination diagnosed COPD and pulmonary hypertension, but not pulmonary fibrosis.  Therefore, the examiner judged the apparent conflicting medical information to clearly negate the 2012 diagnosis of pulmonary fibrosis by Dr. C.B.

The examiner opined further that it is less likely than not that the diagnosed COPD
is related to in-service activities, treatments, or possible Project 112 exposures.  In rendering his opinion, he noted the diagnosis of COPD and pulmonary hypertension made by Dr. C.B. in December 2012 and the March 2016 VA examiner.  He also noted multiple VA radiology reports from 2005 to 2012 (including a March 2005 chest CT scan), which are all silent for any evidence of any generalized pulmonary fibrosis pattern and instead, all consistently described changes of COPD/emphysema, and also the same asymptomatic minimal calcified
granulomatous scarring (scattered calcified lung and hilar lymph node
densities) which were noted even in January 1966 Army discharge examination, consistent with residuals commonly seen then from a likely past viral or histoplasma or tuberculosis infection of no consequence, and always asymptomatic.  The examiner noted further that possible Project 112 inhaled nerve or irritant agents are known to be able to cause immediate respiratory symptoms, sometimes leading to respiratory failure and/or later pulmonary fibrosis or reactive airways disease.   They are not recognized to cause the different pattern of new emphysematous COPD developing decades after an acute exposure.  The examiner concluded that it is far more likely that the Veteran's diagnosed COPD and emphysema are related to decades of tobacco smoking, noting that the apparent history of cessation in the 1990s is still consistent with tobacco use for 20-30 years prior; this is a sufficient dose to cause later COPD in susceptible individuals and is a commonly-seen pattern in clinical medicine (this veteran's disease has progressed in recent years to become very severe, oxygen-dependent and even required supplemental CPAP and BIPAP therapy at times).  

The examiner also opined that it is less likely than not that diagnosed pulmonary hypertension is related to in-service activities, treatments, or possible Project 112 exposures.  The rationale provided was that possible Project 112 inhaled nerve or irritant agents are not known to cause primary cardiac changes or peripheral vascular or pulmonary vascular disease; therefore, there is no direct linkage to cause either systemic hypertension or pulmonary hypertension.  However, medical literature well-documents development of pulmonary hypertension as a complication of severe COPD/emphysematous lung disease.  He noted that the Veteran has had diagnosed COPD and emphysema since at least 2005, related to past tobacco abuse.  His combined cardiopulmonary disease, COPD and pulmonary hypertension have progressed in recent years to become very severe, oxygen-dependent and even required supplemental CPAP and BIPAP therapy at times.  According to the examiner, COPD is the more likely cause of the Veteran's pulmonary hypertension, and there is no other evident cause, such as structural heart disease.

The examiner also opined that it is less likely than not that the diagnosed chronic laryngitis condition, secondary to gastroesophageal reflux disease, is related to in-service activities, treatments, or possible Project 112 exposures.  In rendering the opinion, the examiner noted that possible Project 112 inhaled nerve or irritant agents are known to be able to cause immediate upper and lower respiratory irritative symptoms, which could include laryngitis.  However, they are not recognized to cause laryngitis developing decades after an acute exposure.  He concluded that it is more likely that the Veteran's diagnosed chronic laryngitis is related to non-service-connected post-service GERD and/or other irritants.

With regard to the diagnosed hypothyroid condition, the examiner noted that the Veteran had been on chronic oral replacement therapy since 1995, and opined that the condition is less likely than not related to in-service activities, treatments or possible Project 112 exposures.  The rationale was that possible Project 112 inhaled nerve or irritant agents are not known in the medical literature to be associated with thyroid disease, either acutely related to exposure or after prolonged latency (approximately 30 years in this Veteran).  He noted that there were two possibilities: a. if the Veteran's testing exposures included any radioactive isotopes
associated with nuclear fallout, then the Veteran might have been treated before
the exposure with a brief course of oral iodine as a preventive to absorbing
radioactive isotopes.  Oral iodine can cause temporary thyroid hypofunction
lasting at most several weeks, but not permanently; and b. radioisotopes exposures are associated with increased risk of various malignancies, including thyroid cancer, even decades after exposure, however, the Veteran's hypothyroidism is not associated with any past cancer.  The examiner concluded that it is more likely that the Veteran's diagnosed chronic hypothyroidism is related to unrelated post-service degenerative changes, autoimmune dysfunction ("Hashimoto's thyroiditis"), or simple idiopathic hypothyroidism.

Environmental Scientist, C. V. D., submitted another statement in November 2016.  Based on his research related to the use of various defoliants at Fort Wainwright, Alaska, during the early to mid-nineteen sixties, he concluded that in all likelihood, the Veteran was exposed to dioxin containing herbicides such as Agent Orange during his active military service.  The Board finds that the letter from C. V. D. does not provide competent evidence that the Veteran was exposed to herbicides such as Agent Orange during active duty, or competent nexus evidence between a current disability and the Veteran's active duty service, including participation in Project 112, or ELK HUNT.  As before, C.V.D. has not provided any verifiable documentation to support the claims made in his statement.  There is no way for the Board to determine the probative weight of the alleged evidence.  

There is no other probative medical evidence of record, VA or private, which indicates that the Veteran's current claimed disabilities are related to his claimed exposure to herbicides, mustard gas, radiation or nerve gas, during active military service.

The Board notes that the veteran submitted copies of medical treatises and internet articles in support of his claims.  Medical treatise evidence can, in some circumstances constitute competent medical evidence.  Wallin v. West, 11 Vet. App. 509, 514 (1998), see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the Court has held that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996), Libertine v. Brown, 9 Vet. App. 521 523 (1996).  Here, crucially the treatise evidence which has been submitted by the Veteran is general in nature and does not specifically relate to the facts and circumstances surrounding the Veteran's particular case.   These excerpts are not the equivalent of a statement from a medical expert who actually reviewed the Veteran's medical history and rendered a definitive opinion based on the specifics of the Veteran's history.  The treatise evidence is of no probative value in determining whether a medical nexus relationship exists between the disabilities claimed on appeal and the Veteran's active duty service, including his participation in Project 112.

Direct Service Connection

If service connection is not warranted on a presumptive basis, such a finding does not preclude the Veteran from establishing service connection through proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).

A lung disorder, including COPD and pulmonary hypertension, hypothyroidism, chronic laryngitis and hypertension were not diagnosed until many years after service, and there is no competent evidence to establish that COPD, hypothyroidism, larynx disorder or hypertension are due to any event or incident of the Veteran's period of active duty. 

Service treatment records are negative for any evidence of a chronic lung disorder, thyroid disorder, larynx disorder or hypertension during active duty.  

The post-service medical evidence of record shows that the Veteran has been diagnosed with a current lung disorder (COPD and pulmonary hypertension), a current thyroid disorder (hypothyroidism), a current larynx disorder (chronic laryngitis) and currently demonstrated hypertension.  However, as discussed herein, the probative medical evidence of record does not show that any of the current disorders are related to the Veteran's active military service.

There is no evidence otherwise linking the current diagnosed lung disorder (COPD and pulmonary hypertension), hypothyroidism, chronic laryngitis and hypertension to service.  The Veteran has not specifically reported a continuity of symptomatology of hypertension beginning in service and there is no other evidence, VA or private, which indicates that the Veteran's lung disorder (COPD and pulmonary hypertension), hypothyroidism, chronic laryngitis or hypertension may be related to his active military service.

The presumption of service connection for chronic diseases diagnosed within one year following discharge from active duty is also not applicable to this case because the evidence demonstrates that hypertension was initially shown more than one year after the Veteran's discharge from service. 

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of lung disorder (COPD and pulmonary hypertension), hypothyroidism, chronic laryngitis and hypertension, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board must consider all the evidence, including the availability of medical records, the nature and course of the disease or disability, the amount of time that elapsed since military service, and any other relevant facts in considering a claim for service connection.  Id.  cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of medical records during combat conditions does not establish absence of disability and thus suggesting that the absence of medical evidence may establish the absence of disability in other circumstances).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board acknowledges the Veteran's assertion that his lung disorder (COPD and pulmonary hypertension), hypothyroidism, chronic laryngitis and hypertension are due to events during his active service.  However, while the Veteran is competent to report the observable symptoms of a disability, and in certain situations a lay person may be competent to establish the etiology of a disability; in the present case, the Veteran is not competent to provide a nexus between his currently diagnosed lung disorder (COPD and pulmonary hypertension), hypothyroidism, chronic laryngitis and hypertension and his active service or events therein.  Such an opinion would require medical expertise as it would require clinical testing and interpretation of clinical findings as well as assessing the relevance of any noted symptomatology.  Thus, the Board finds that the Veteran, as a lay person, is not qualified to render an opinion concerning the cause of his lung disorder (COPD and pulmonary hypertension), hypothyroidism, chronic laryngitis or hypertension.  38 C.F.R. § 3.159 (a)(1), (2) (2016). 

For the reasons and bases stated above, the Board finds that service connection for a lung disorder (COPD and pulmonary hypertension), hypothyroidism, chronic laryngitis or hypertension is not warranted.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

      (CONTINUED ON NEXT PAGE)


ORDER

Service connection for a lung disorder is denied.

Service connection for a thyroid disorder is denied.

Service connection for a larynx disorder is denied.

Service connection for hypertension is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


